Citation Nr: 1438510	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-13 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1948 to December 1951.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the claims file is with the RO in Muskogee, Oklahoma.

In November 2011, the appellant testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal was previously before the Board and remanded in March 2014 for additional development.  The case has been returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2010.
 
2.  The immediate cause of death, as shown on the death certificate, was cerebrovascular event, and the other significant conditions contributing to death but not resulting in the underlying cause were coronary artery disease and hypertension. 

3.  At the time of his death, the Veteran's service-connected disabilities were posttramatic stress disorder (30 percent disabling), cold trauma of the left hand with symptoms of cold intolerance (10 percent disabling), cold trauma of the right hand with symptoms of cold intolerance (10 percent disabling), cold weather injury residuals of the left foot (10 percent disabling), cold weather injury residuals of the right foot (10 percent disabling), bronchial asthma (0 percent disabling), and history of malaria (0 percent disabling).  The combined evaluation for compensation purposes was 70 percent.
 
4.  The Veteran's cerebrovascular event, coronary artery disease, and hypertension did not have onset during active service and are not shown to have been caused by active service.
 
5.  A service-connected disability did not cause or contribute to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)
Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

By a letter dated in June 2010, the appellant was notified of the evidence necessary to substantiate her claim.  The letter identified the disorders for which the Veteran was service-connected at the time of his death, what information she needed to provide, and what information and evidence that VA would attempt to obtain.  

The VCAA also requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service and VA treatment records have been obtained.  Moreover, a VA medical opinion addressing a potential relationship between the Veteran's cause of death and service was obtained, and the Board finds that the opinion is sufficient for adjudicatory purposes as it is based on an accurate review of the record and is supported by a sufficient rationale.  

The appellant has been afforded a hearing before a VLJ in which she presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearing, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection.  The VLJ sought to identify any pertinent evidence not currently associated with the claim.  Accordingly, the appellant is not shown to be prejudiced on this basis.

Finally, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of her claim.


II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran's death certificate shows that he died on January [redacted], 2010 and that the immediate cause of death was cerebrovascular event.  Other significant conditions contributing to death, but not resulting in the underlying cause were identified as  coronary artery disease and hypertension.  

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) (30 percent disabling), cold trauma of the left hand with symptoms of cold intolerance (10 percent disabling), cold trauma of the right hand with symptoms of cold intolerance (10 percent disabling), cold weather injury residuals of the left foot (10 percent disabling), cold weather injury residuals of the right foot (10 percent disabling), bronchial asthma (0 percent disabling), and history of malaria (0 percent disabling).  The combined evaluation for compensation purposes was 70 percent.

Since the Veteran was not service connected for any disorder identified on his death certificate, the evidence would need to show that the Veteran should have been service-connected during his lifetime for one of those for the appellant to prevail in the claim on the basis of such an illness.  

In the July 2014 Informal Hearing Presentation, the Veteran's representative contends that the appellant's death was a direct result of military service.  No explanation for this was offered.  The service treatment records do not show that the Veteran's coronary artery disease or hypertension manifested during service, nor do they reflect suspicion that Veteran sustained a cerebrovascular event.  The Veteran's treatment of record first references a diagnosis of coronary artery disease and hypertension in September 1993, 42 years after service.  Thus, the evidence of record indicates that the relevant disorders first manifested many years after service, and thus service connection on a direct basis is not indicated.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

At the November 2011 Board hearing, the appellant's representative contended that the Veteran's service-connected cold weather injuries and PTSD affected the Veteran's coronary artery disease and hypertension, which contributed to the Veteran's cerebrovascular event, which caused his death.  However, as neither one is shown to possess any medical expertise on these subjects, which manifestly require sophisticated tests and equipment to measure, these assertions are not probative.  

A private physician, Dr. John Randolph, submitted a December 2011 letter stating the Veteran "had a number of severe frost bite injuries involving both of his feet and hands as well as malaria.  In my opinion, I think these were more likely than not to have contributed or caused his death."  Given the significant difference between disability actually causing death and one which merely contributes to death, and this distinction is in no way addressed by this opinion, it is accorded little probative value.  Nevertheless, it at least indicates a link between the service connected disabilities and the Veteran's death, and a medical opinion was obtained from a VA examiner to determine whether the Veteran's cerebrovascular event, coronary artery disease, or hypertension that caused or contributed to the Veteran's death was caused by or due to the Veteran's service-connected disabilities.

In a May 2014 opinion, after a review of the medical records, a VA examiner opined that it is unlikely that the cerebrovascular event, coronary artery disease, or hypertension that cause/ contributed to the Veteran's death was caused by or was due to his service-connected disabilities.  The examiner explained that these disabilities are not known causes of cerebrovascular disease, coronary artery disease or hypertension.  This affirmative, unambiguous statement from a trained physician is the most probative evidence on the question at issue, since it is from a medically trained professional and is not expressed in equivocal language.  

Accordingly, the greater weight of the evidence is against the conclusion that a service connected disability caused or contributed to the Veteran's death.  

ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


